FOURTH DIVISION
                                DOYLE, P. J.,
                           COOMER and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 27, 2019




In the Court of Appeals of Georgia
 A19A0510. JENKINS et al. v. KEOWN et al.                                     DO-019

      DOYLE, Presiding Judge.

      Following an automobile collision, Sarah Jenkins and her adult daughter,

Regina Jenkins, sued the other driver, Kyle Keown, who allegedly rear-ended their

vehicle, injuring them. After voluntarily dismissing that action, the Jenkinses filed the

instant case as a renewal action. GEICO Indemnity Company, the alleged uninsured

motorist carrier for Sarah, filed an answer and later moved for summary judgment,

raising the issues of personal service on Keown and timeliness under the statute of

limitation. Following a hearing, the trial court granted the motion and dismissed the

case. On appeal, the Jenkinses argue that the trial court erred for the following

reasons: (1) the record shows that Keown was properly served; (2) the statute of

limitation was tolled under OCGA § 9-3-99 because Keown allegedly committed a
criminal traffic violation; and (3) only GEICO (not Keown) moved for summary

judgment, so dismissing the entire case was improper. For the reasons that follow, we

affirm.

             Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      A de novo standard of review applies to an appeal from a grant of
      summary judgment, and we view the evidence, and all reasonable
      conclusions and inferences drawn from it, in the light most favorable to
      the nonmovant.1


With respect to service of process, “[a] trial court’s finding of insufficient service of

process will be upheld on appeal absent a showing of an abuse of discretion. Factual

disputes regarding service are to be resolved by the trial court, and the trial court’s

findings will be upheld if there is any evidence to support them.”2

      This case is a renewal action from a prior complaint. The Jenkinses have

alleged that on April 18, 2013, Regina was driving with her mother, Sarah, as a

passenger when Keown rear-ended them, causing them both injuries. Although the


      1
       (Citation omitted.) Matjoulis v. Integon Gen. Ins. Corp., 226 Ga. App. 459 (1)
(486 SE2d 684) (1997).
      2
       (Citations and punctuation omitted.) Williams v. Wendland, 283 Ga. App. 109
(640 SE2d 684) (2006).

                                           2
prior complaint does not appear in the record, the parties do not dispute the trial

court’s statement that the prior action was filed on April 17, 2015, two days before

the expiration of the two-year statute of limitation for a tort claim.3 The Jenkinses

attempted to serve Keown in that action by delivering the summons and complaint to

his mother at 1508 Village Way in Jesup, Georgia, in June 2016. After GEICO moved

for summary judgment challenging service, the Jenkinses voluntarily dismissed the

action.4

      The Jenkinses filed the renewal action (the instant case) on March 9, 2017.5 On

March 21, 2017, an entry of service was filed showing that the sheriff was

unsuccessful in attempts to serve Keown at 1508 Village Way, with a notation that

Keown had moved and had “unknown whereabouts.” On April 3, 2017, the Jenkinses

moved to serve Keown by publication.

      On April 10, 2017, GEICO filed an answer denying coverage or liability to

Regina as an insured. On April 17, 2017, an order of service by publication was



      3
           See OCGA § 9-3-33.
      4
        GEICO successfully had moved to dismiss the case due to the plaintiffs’ lack
of participation in discovery, but that order was later vacated.
      5
           This apparently was within six months after the dismissal.

                                            3
entered. On May 23, 2017, another unsuccessful entry of service was filed, noting that

Keown was “living in Statesboro, GA, last known whereabouts per sister.”

      On September 20, 2017, GEICO moved for summary judgment in part on the

ground that the Jenkinses did not successfully serve Keown in the original action, so

the renewal action was barred by the statute of limitation. Therefore, GEICO argued,

the Jenkinses’ “claims against GEICO are barred because they will never be able to

get a judgment against [Keown] first, as they are required by law to do.”6 GEICO

attached affidavits from Keown, his mother, and his girlfriend averring that he did not

reside at the 1508 Village Way address when he purportedly was served with the

original action via his mother on June 29, 2016. They averred instead that he was a

resident of Statesboro, Georgia, at that time. On September 27, 2017, Keown was

personally served at a Statesboro address.

      In October 2017, the Jenkinses responded to GEICO’s summary judgment

motion, generally reciting the summary judgment standard and urging that fact issues

remained for determination by a jury. The same month, Keown filed an answer,

asserting a statute of limitation defense. The trial court held oral argument on

      6
        See generally Durrah v. State Farm Fire & Cas. Co., 312 Ga. App. 49, 50 (1)
(717 SE2d 554) (2011) (“The court . . . properly dismissed the renewal action against
State Farm because no judgment could be obtained against the uninsured motorist.”).

                                          4
GEICO’s summary judgment motion in December 2017, and in May 2018, entered

an order granting the motion and dismissing the case on the ground that the Jenkinses

did not perfect service against Keown in the original action, so the renewal action was

invalid. The Jenkinses now appeal.

      1. The Jenkinses argue that the trial court erred by ruling that Keown had not

been properly served in the original action when they left a copy of the complaint and

summons with Keown’s mother at 1508 Village Way in Jesup, Georgia, in June 2016.

      We begin our analysis with the general rule with respect to renewal actions.

      Pursuant to OCGA § 9-2-61 (a), a plaintiff may recommence an action
      after voluntarily dismissing it by filing a new complaint “within the
      original applicable period of limitations or within six months after the
      discontinuance or dismissal, whichever is later.” But the privilege of
      renewal under this statute applies only to actions that are valid prior to
      dismissal. To constitute a valid action, the complaint must be served
      personally on the defendant. The original suit is void if service was
      never perfected, since the filing of a complaint without perfecting
      service does not constitute a pending suit. [If a defendant] . . . was not
      personally served in the [prior] action[, then] . . . the action was void and
      not subject to renewal [after the statute of limitation has run].7



      7
       (Citations and punctuation omitted.) Williams v. Hunter, 291 Ga. App. 731,
732 (662 SE2d 810) (2008).

                                           5
      Here, the trial court ruled that the Jenkinses did not perfect service upon

Keown in the prior action, and the statute of limitation had run, so the Jenkinses could

not renew the suit in the present action. Although the trial court granted summary

judgment to GEICO, the trial court acts as the factfinder on the issue of sufficiency

of service, and we will not disturb the trial court’s findings on appeal if there is any

evidence to support them.8 The Jenkinses point to evidence that, during the period

from December 2002 to 2016, Keown had registered to vote using the address at

which they had attempted to serve him in the original action. They also point to a

statement in Keown’s present answer (filed in October 2017) that he admitted in

paragraph one of the renewal complaint, i.e., that he “is subject to the jurisdiction of

the Court because he is a resident of Wayne County, Georgia.”9 We take judicial




      8
      See Kidd v. First Commerce Bank, 264 Ga. App. 536, 537 (1)(591 SE2d
369)(2003).
      9
         The record contains what appears to be an answer from Keown in the prior
action. The answer contests service, but it does not contain a stamp indicating that it
was actually filed, nor does the record reveal the content of the original complaint he
is alleged to have admitted in part. Based on our analysis above, the presence of the
prior answer in the record, such as it is, does not require a different result.

                                           6
notice of the fact that Jesup is in Wayne County and Statesboro (Keown’s purported

residence in his affidavit) is in Bulloch County.10

      Nevertheless, even crediting the fact that in October 2017 Keown admitted that

he resided in Wayne County, this was not a direct contradiction of the fact averred in

his affidavit — that he did not live there at the time of the attempted June 2016

service at 1508 Village Way (in Wayne County) — even if his admission logically

supported an inference to the contrary.11 Further, in the October 2017 answer, Keown

asserted a statute of limitation defense. Thus, the record is mixed on the question of

Keown’s residence in June 2016, and the trial court was entitled to resolve the

question as the trier of fact. Because the affidavits submitted by Keown support the

finding by the trial court that Keown did not live at Village Way when the Jenkinses




      10
         See Graham v. State, 275 Ga. 290, 292-293 (2) (565 SE2d 467) (2002)
(explaining that a court is authorized to judicially notice the local divisions of our
own state, including the location of a city within a county).
      11
        See generally State Farm Mut. Automobile Ins. Co. v. Fabrizio, 344 Ga. App.
264, 266 (809 SE2d 496) (2018) (“testimony is contradictory if one part of the
testimony asserts or expresses the opposite of another part of the testimony”)
(punctuation omitted), quoting Bradley v. Winn-Dixie Stores, 314 Ga. App. 556,
557-558, n.8 (724 SE2d 855) (2012), and citing Prophecy Corp. v. Rossignol, 256 Ga.
27 (343 SE2d 680) (1986).

                                          7
served his mother in June 2016, we defer to that finding.12 Accordingly, the record

supports the trial court’s ruling that Keown was not served in the original action

before it was dismissed, and evidence to the contrary in the record presents no basis

for reversal.

      2. The Jenkinses also argue that the statute of limitation was tolled under

OCGA § 9-3-99, which provides:

      The running of the period of limitations with respect to any cause of
      action in tort that may be brought by the victim of an alleged crime
      which arises out of the facts and circumstances relating to the
      commission of such alleged crime committed in this state shall be tolled
      from the date of the commission of the alleged crime or the act giving
      rise to such action in tort until the prosecution of such crime or act has
      become final or otherwise terminated, provided that such time does not
      exceed six years, except as otherwise provided in Code Section 9-3-33.1
      [addressing childhood sexual abuse].


      As the plaintiffs, it is the Jenkinses burden to demonstrate that the statute of

limitation for their claim is tolled.13 Here, they maintain that the conduct by Keown

they alleged in their complaint could be considered a violation of OCGA § 40-6-49



      12
           See Williams, 283 Ga. App. at 109-110.
      13
           See Harrison v. McAfee, 338 Ga. App. 393, 395 (2) (788 SE2d 872) (2016).

                                          8
(a): “The driver of a motor vehicle shall not follow another vehicle more closely than

is reasonable and prudent, having due regard for the speed of such vehicles and the

traffic upon and the condition of the highway.” The Jenkinses cite Harrison v.

McAfee,14 which addressed whether the statute of limitation for a tort claim against

a bar and restaurant would be tolled based on the criminal conduct of an unknown

gunman who shot the plaintiff while attempting to rob the defendant bar. The

plaintiffs filed the tort claim approximately two months after the two-year statute of

limitation, but within the statute of limitation tolling period applicable to a potential

criminal prosecution based on the armed robbery and shooting, which potentially was

tolled as long as the gunman remained unknown.15 Overruling prior precedent, the

Harrison court held that OCGA § 9-3-99 “applies regardless of whether the defendant

in the case has been accused of committing the crime from which the cause of action




      14
           Id.
      15
         See, e.g., OCGA §§ 17-3-2 (2) (tolling the statute of limitation for criminal
prosecution during the time “[t]he person committing the crime is unknown”); 17-3-1
(b) (seven year statute of limitation for certain crimes punishable by death or life
imprisonment), (c) (four-year statute of limitation for certain felonies).

                                           9
arises.”16 Therefore, the Jenkinses argue, the statute should toll the two-year statute

of limitation for the tort even though Keown has not been accused of a crime.

      The Jenkinses’ argument misapprehends the relevance of the factual scenario

here and does not require reversal. The collision allegedly took place on April 18,

2013, so the two-year statute of limitation for the tort claim extended to April 18,

2015,17 as did the two-year statute of limitation for the misdemeanor traffic offense

identified by the Jenkinses.18 This expiration date was two days after they filed the

original action, and approximately two years before the renewal action. There is

nothing in the record showing that Keown was ever issued a uniform traffic citation,

nor have the Jenkinses adduced any evidence that Keown or anyone else was or could

be prosecuted based on the collision. Accordingly, because the time for any

prosecution has come and gone, and because there never was any pending

prosecution nor could there be in the future, the holding in Harrison, which was




      16
           Harrison, 338 Ga. App. at 402 (3).
      17
           See OCGA § 9-3-33.
      18
         See OCGA § 17-3-1 (e). See also Bishop v. State, 261 Ga. App. 445, 445 (1)
(582 SE2d 571) (2003) (noting the two-year statute of limitations for issuing a traffic
citation).

                                          10
decided under a different scenario, does not require that the tort claim in this case be

tolled under OCGA § 9-3-99.

      3. Last, the Jenkinses argue that the trial court erred by granting GEICO’s

motion for summary judgment and dismissing the case despite the fact that Keown

did not move for dismissal or summary judgment.19 We note that GEICO argued the

grounds supporting the trial court’s order in its motion for summary judgment, so

there was no surprise to the Jenkinses, and they took the opportunity to oppose the

motion in briefing and at oral argument in the trial court. GEICO’s liability is

predicated in part on Keown’s liability, and the trial court correctly held that the

Jenkinses could not renew the suit against Keown in this action.20 Therefore, in light

of our rulings above, the trial court’s ruling dismissing the case is supported by the

law of the case, and this argument presents no basis for reversal.21

      Judgment affirmed. Coomer and Markle, JJ., concur.


      19
        Compare Durrah, 312 Ga. App. at 50 (noting that both the defendant and the
uninsured motorist carrier moved to dismiss the renewal action).
      20
         Cf. Brown v. State Farm Mut. Automobile Ins. Co., 242 Ga. App. 313, 314-
315 (2) (529 SE2d 439) (2000) (affirming the trial court’s dismissal of a tort suit in
which the uninsured motorist carrier moved to dismiss and the plaintiff did not serve
the defendant driver).
      21
           See id.

                                          11